20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 1 of 8
20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 2 of 8
20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 3 of 8
20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 4 of 8
                          20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 5 of 8


                                                                                  Privilege Log
     Document Name/Bates Range   Document Type   Document Date           Author         Recipient           Persons With Access                   Subject Matter                      Privilege Asserted

                                                                                      Craig Crockett,
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo         Craig Crockett, Larry Wright,
                                                                                      Cedillo, Tracy Derick Rodgers, Ricardo Cedillo,      Communication regarding filed    Workproduct made in anticipation of
 1            LW336                  email          6/26/19      David Strolle        George          Tracy George                         lien release                     litigation
                                                                                                                                           Communication regarding
                                                                                                                                           correspondence about impending   Workproduct made in anticipation of
 2            LW337                  email          6/11/19      David Strolle        Tracy George    David Strolle, Tracy George          litigation                       litigation
                                                                                                                                           Communication regarding
                                                                                                                                           correspondence about impending   Workproduct made in anticipation of
 3            LW338                  email          6/11/19      David Strolle        Tracy George    David Strolle, Tracy George          litigation                       litigation
                                                                                                                                           Communication regarding
                                                                                                                                           correspondence about impending   Workproduct made in anticipation of
 4           LW339-40                email          6/11/19      David Strolle        Tracy George    David Strolle, Tracy George          litigation                       litigation
                                                                                      William                                              Correspondence concerning
                                                                                      Kuhlmann,       David Strolle, Tracy George,         negotiations with William        Workproduct made in anticipation of
 5            LW341                  email          12/26/19     David Strolle        Larry Wright    William Kihlmann, Larry Wright       Kuhlmann                         litigation
                                                                                                                                           Interoffice communication        Workproduct made in anticipation of
 6           LW342-43                email          6/26/19      Tracy George         David Strolle   David Strolle, Tracy George          regarding filing of documents    litigation
                                                                                      Craig Crockett,
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo         Craig Crockett, Larry Wright,
                                                                                      Cedillo, Tracy Derick Rodgers, Ricardo Cedillo,      Communication concerning         Workproduct made in anticipation of
 7           LW344-45                email          6/28/19      David Strolle        George          Tracy George                         impending litigation             litigation
                                                                                                      David Strolle, Tracy George, Craig   Communication concerning         Workproduct made in anticipation of
 8            LW346                  email          6/26/19      David Strolle        Craig Crockett Crockett                              impending litigation             litigation
                                                                                      David Strolle,
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo        David Strolle, Larry Wright, Derick
                                                                                      Cedillo, Tracy Rodgers, Ricardo Cedillo, Tracy     Communication concerning           Workproduct made in anticipation of
 9           LW347-49                email          6/28/19      Craig Crockett       George         George                              impending litigation               litigation
                                                                                      David Strolle,
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo        David Strolle, Larry Wright, Derick
                                                                                      Cedillo, Tracy Rodgers, Ricardo Cedillo, Tracy       Communication concerning         Workproduct made in anticipation of
10           LW350-51                email          6/28/19      Craig Crockett       George         George                                impending litigation             litigation
                                                                                                     David Strolle, Tracy George, Craig    Communication concerning         Workproduct made in anticipation of
11           LW352-53                email          6/26/19      Craig Crockett       David Strolle Crockett                               impending litigation             litigation
                                                                                      David Strolle,
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo        David Strolle, Larry Wright, Derick
                                                                                      Cedillo, Tracy Rodgers, Ricardo Cedillo, Tracy       Communication concerning         Workproduct made in anticipation of
12            LW354                  email          6/26/19      Craig Crockett       George         George                                impending litigation             litigation
                                                                                                     David Strolle, Tracy George, Craig    Communication concerning         Workproduct made in anticipation of
13            LW355                  email          6/26/19      Craig Crockett       David Strolle Crockett                               impending litigation             litigation
                                                                                      Larry Wright,
                                                                                      Derick
                                                                                      Rodgers,
                                                                                      Ricardo        David Strolle, Larry Wright, Derick                                    Confidential Attorney-client
                                                                                      Cedillo, Tracy Rodgers, Ricardo Cedillo, Tracy     Communication concerning           communication/workproduct made in
14           LW356-58                email          6/28/19      David Strolle        George         George                              release of lien                    anticipation of litigation
                 20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 6 of 8


                                                            William
                                                            Kuhlmann,
                                                            Larry Wright,
                                                            John McLeod,
                                                            Adam             William Kuhlmann, Larry Wright,
                                                            McLeod,          John McLeod, Adam McLeod,          Correspondence concerning
                                                            Nathaniel        Nathaniel Kuhlmann, David          negotiations with William       Workproduct made in anticipation of
15   LW359-61          email   12/20/19   David Strolle     Kuhlmann         Strolle, Tracy George              Kuhlmann                        litigation
                                                            William                                             Correspondence concerning
                                                            Kuhlmann,        David Strolle, Tracy George,       negotiations with William       Workproduct made in anticipation of
16   LW362-63          email   12/19/19   David Strolle     Larry Wright     William Kihlmann, Larry Wright     Kuhlmann                        litigation
                                                                                                                Client communication regarding Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry proposed response to Bigfoot    communication/workproduct made in
17    LW364            email   9/10/19    David Strolle     Larry Wright     Wright                             demand.                         anticipation of litigation
                                                                                                                Communication regarding follow- Confidential Attorney-client
                                                                             Derick Rodgers, Sarah Van Sciver, up to commuincation from Craig communication/workproduct made in
18   LW365-66          email   7/30/19    David Strolle     Larry Wright     David Strolle                      Crockett.                       anticipation of litigation
                                                                                                                                                Confidential Attorney-client
                                                                             Derick Rodgers, Sarah Van Sciver, Client communication regarding communication/workproduct made in
19   LW367-69          email   6/21/19    Larry Wright      David Strolle    David Strolle                      Express Pipeline                anticipation of litigation

                                                            Derick
                                                            Rodgers, Sarah
                                                            Van Sciver,      Derick Rodgers, Sarah Van Sciver, Communication concerning           Workproduct made in anticipation of
20   LW370-74          email   6/13/19    Ricardo Cedillo   David Strolle    David Strolle, Ricardo Cedillo    litigation                         litigation
                                                            Ricardo                                            Communication concerning
                                                            Cedillo, Larry   Ricardo Cedillo, Larry Wright,    correspondence from Craig          Workproduct made in anticipation of
21   LW375-79          email   6/13/19    David Strolle     Wright           David Strolle                     Crockett                           litigation

                                                            David Strolle,                                        Communication concerning         Confidential Attorney-client
                                                            Derick Rogers, David Strolle, Derick Rogers,          interpretation of agreement with communication/workproduct made in
22   LW380-84          email   6/21/19    Larry Wright      Ricardo Cedillo Ricardo Cedillo, Larry Wright         Moore to assign interest         anticipation of litigation
                                                                                                                  Communication concerning         Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry   interpretation of agreement with communication/workproduct made in
23   LW385-89          email   6/21/19    Larry Wright      David Strolle    Wright                               Moore to assign interest         anticipation of litigation
                                                                                                                  Communication regarding          Confidential Attorney-client
                                                            Larry Wright,    David Strolle, Tracy George, Larry   correspondence from Bigfoot's communication/workproduct made in
24    LW390            email    9/3/19    David Strolle     Tracy George     Wright                               counsel                          anticipation of litigation
                                                                                                                  Communication regarding follow- Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry   up to commuincation from Craig communication/workproduct made in
25   LW391-93          email   8/20/19    David Strolle     Larry Wright     Wright                               Crockett.                        anticipation of litigation
                                                                                                                                                   Confidential Attorney-client
                                                            David Strolle,   David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
26   LW394-96          email   5/31/19    Larry Wright      John Terrill     Wright, John Terrill                 impending litigation             anticipation of litigation
                                                                                                                                                   Confidential Attorney-client
                                                            David Strolle,   David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
27   LW397-98          email   5/31/19    Larry Wright      John Terrill     Wright, John Terrill                 impending litigation             anticipation of litigation
                                                                                                                                                   Confidential Attorney-client
                                                            David Strolle,   David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
28   LW399-400         email   6/11/19    Larry Wright      John Terrill     Wright, John Terrill                 impending litigation             anticipation of litigation
                                                                                                                                                   Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
29   LW401-08          email    5/6/19    Larry Wright      David Strolle    Wright                               impending litigation             anticipation of litigation
                                                                                                                                                   Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
30   LW409-17          email    5/7/19    Larry Wright      David Strolle    Wright                               impending litigation             anticipation of litigation
                                                                                                                  Communication concerning         Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry   interpretation of agreement with communication/workproduct made in
31   LW418-25          email   4/23/19    Larry Wright      David Strolle    Wright                               Moore to assign interest         anticipation of litigation
                                                                                                                  Communication concerning
                                                                                                                  correpsondence from Andrew       Workproduct made in anticipation of
32   LW426-36          email   6/11/19    David Strolle     Tracy George     David Strolle, Tracy George          Seger                            litigation
                                                                                                                  Communication concerning
                                                                                                                  communication from Darin         Workproduct made in anticipation of
33   LW436-42          email   6/11/19    David Strolle     Tracy George     David Strolle, Tracy George          Borders                          litigation
                                                                                                                  Communication concerning
                                                                                                                  correpsondence from Andrew       Workproduct made in anticipation of
34   LW443-50          email   6/11/19    David Strolle     Tracy George     David Strolle, Tracy George          Seger                            litigation
                 20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 7 of 8


                                                                                                                Communication concerning
                                                                                                                correpsondence from Andrew       Workproduct made in anticipation of
35   LW451-59          email   6/11/19    David Strolle   Tracy George     David Strolle, Tracy George          Seger                            litigation
                                                                                                                                                 Confidential Attorney-client
                                                          David Strolle,   David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
36   LW460-61          email   5/22/19    Larry Wright    John Terrill     Wright, John Terrill                 impending litigation             anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                          David Strolle,   David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
37   LW462-64          email   5/22/19    Larry Wright    John Terrill     Wright, John Terrill                 impending litigation             anticipation of litigation
                                                                                                                Communication concerning         Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   proposed edits to draft          communication/workproduct made in
38   LW465-67          email   5/22/19    Larry Wright    David Strolle    Wright                               communication                    anticipation of litigation
                                                                                                                Communication concerning         Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   proposed edits to draft          communication/workproduct made in
39   LW468-70          email   5/22/19    David Strolle   Larry Wright     Wright                               communication                    anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Communication regarding          communication/workproduct made in
40   LW471-72          email   11/13/19   David Strolle   Larry Wright     Wright                               communcation from David Johns anticipation of litigation
                                                                                                                Communication concerning         Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   correspondence from Chris        communication/workproduct made in
41   LW473-74          email   11/13/19   David Strolle   Larry Wright     Wright                               Johns                            anticipation of litigation
                                                                                                                Communication concerning
                                                                                                                correspondence from Darin        Workproduct made in anticipation of
42    LW475            email   6/11/19    David Strolle   Tracy George     David Strolle, Tracy George          Borders                          litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Corresondence concerning         communication/workproduct made in
43   LW476-79          email   12/18/19   David Strolle   Larry Wright     Wright                               drafting of loan documents       anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Corresondence concerning         communication/workproduct made in
44   LW480-83          email   12/18/19   David Strolle   Larry Wright     Wright                               drafting of loan documents       anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                          Larry Wright,    David Strolle, Tracy George, Larry   negotiations with William        communication/workproduct made in
45   LW484-86          email   12/20/19   David Strolle   Tracy George     Wright                               Kuhlmann                         anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                          Larry Wright,    David Strolle, Tracy George, Larry   negotiations with William        communication/workproduct made in
46   LW487-88          email   12/23/19   David Strolle   Tracy George     Wright                               Kuhlmann                         anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Communication concerning         communication/workproduct made in
47   LW489-91          email   12/19/19   David Strolle   Larry Wright     Wright                               proposed edits to draft document anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   communication from Christopher communication/workproduct made in
48   LW492-93          email   2/26/19    David Strolle   Larry Wright     Wright                               Johns                            anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   communication from Christopher communication/workproduct made in
49   LW494-95          email   2/26/19    David Strolle   Larry Wright     Wright                               Johns                            anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   communication from Christopher communication/workproduct made in
50   LW496-97          email   2/26/19    David Strolle   Larry Wright     Wright                               Johns                            anticipation of litigation
                                                                                                                Interoffice communication        Workproduct made in anticipation of
51   LW498-502         email   6/17/19    David Strolle   Tracy George     David Strolle, Tracy George          regardingimpending litigation    litigation
                                                                                                                Interoffice communication        Workproduct made in anticipation of
52   LW503-05          email   6/11/19    David Strolle   Tracy George     David Strolle, Tracy George          regardingimpending litigation    litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Correspondence concerning        communication/workproduct made in
53   LW506-08          email   3/31/19    David Strolle   Larry Wright     Wright                               litigation                       anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Correspondence concerning        communication/workproduct made in
54   LW509-11          email   3/31/19    David Strolle   Larry Wright     Wright                               litigation                       anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Correspondence concerning        communication/workproduct made in
55   LW512-14          email   3/31/19    David Strolle   Larry Wright     Wright                               litigation                       anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                           David Strolle, Tracy George, Larry   Correspondence concerning        communication/workproduct made in
56   LW515-17          email   3/31/19    David Strolle   Larry Wright     Wright                               litigation                       anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                                                                Interoffice communication        communication/workproduct made in
57   LW518-20          email   6/11/19    David Strolle   Tracy George     David Strolle, Tracy George          regardingimpending litigation    anticipation of litigation
                20-05027-rbk Doc#67 Filed 09/14/20 Entered 09/14/20 21:35:59 Main Document Pg 8 of 8


                                                           William                                              Correspondence concerning
                                                           Kuhlmann,         David Strolle, Tracy George,       negotiations with William        Workproduct made in anticipation of
58    LW521           email   12/26/19   David Strolle     Larry Wright      William Kihlmann, Larry Wright     Kuhlmann                         litigation
                                                                                                                                                 Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry Communication concerning         communication/workproduct made in
59    LW522           email   12/19/19   David Strolle     Larry Wright      Wright                             proposed edits to draft document anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry Communication concerning         communication/workproduct made in
60   LW523-24         email   10/3/19    David Strolle     Larry Wright      Wright                             impending litigation             anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry Communication concerning         communication/workproduct made in
61   LW525-27         email   10/11/19   David Strolle     Larry Wright      Wright                             litigation and representation    anticipation of litigation
                                                           Ricardo
                                                           Cedillo, Larry    David Strolle, Ricardo Cedillo,    Communication concerning        Workproduct made in anticipation of
62    LW528           email   6/11/19    David Strolle     Wright            Larry Wright, Tracy George         impending litigation            litigation
                                                           David Strolle,
                                                           Larry Wright,
                                                           Ricardo        David Strolle, Tracy George,
                                                           Cedillo, Tracy Ricardo Cedillo, Derick Rodgers,      Communication concerning        Workproduct made in anticipation of
63   LW529-33         email   6/28/19    Derick Rodgers    George         Larry Wright                          impending litigation            litigation
                                                           David Strolle,
                                                           Larry Wright,
                                                           Ricardo        David Strolle, Tracy George,                                           Confidential Attorney-client
                                                           Cedillo, Tracy Ricardo Cedillo, Derick Rodgers,      Communication concerning         communication/workproduct made in
64   LW534-38         email   6/28/19    Derick Rodgers    George         Larry Wright                          litigation and representation    anticipation of litigation
                                                                                                                                                 Confidential Attorney-client
                                                           Larry Wright,     David Strolle, Tracy George, Larry Communication concerning         communication/workproduct made in
65   LW539-42         email   12/18/19   David Strolle     Tracy George      Wright                             proposed edits to draft document anticipation of litigation
                                                                                                                Correspondence concerning        Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry negotiations with William        communication/workproduct made in
66   LW543-47         email   12/19/19   David Strolle     Larry Wright      Wright                             Kuhlmann                         anticipation of litigation
                                                           William
                                                           Kuhlmann,
                                                           Larry Wright,
                                                           John McLeod,
                                                           Adam              William Kuhlmann, Larry Wright,
                                                           McLeod,           John McLeod, Adam McLeod,          Correspondence concerning
                                                           Nathaniel         Nathaniel Kuhlmann, David          negotiations with William       Workproduct made in anticipation of
67   LW548-50         email   12/20/19   David Strolle     Kuhlmann          Strolle, Tracy George              Kuhlmann                        litigation
                                                           Craig Crockett,
                                                           Beau Phillips,
                                                           Derick          Craig Crockett, Beau Phillips,
                                                           Rodgers, Larry Derick Rodgers, Larry Wright,         Communication concerning        Workproduct made in anticipation of
68   LW551-55         email   6/18/19    David Strolle     Wright          David Strolle, Tracy George          impending litigation            litigation
                                                           Craig Crockett,
                                                           Beau Phillips,
                                                           Derick            Craig Crockett, Beau Phillips,
                                                           Rodgers, Larry    Derick Rodgers, Larry Wright,      Communication concerning        Workproduct made in anticipation of
69   LW556-62         email   6/24/19    David Strolle     Wright            David Strolle, Tracy George        impending litigation            litigation
                                                           William                                              Correspondence concerning
                                                           Kuhlmann,         David Strolle, Tracy George,       negotiations with William      Workproduct made in anticipation of
70   LW563-64         email   12/19/19   David Strolle     Larry Wright      William Kihlmann, Larry Wright     Kuhlmann                       litigation
                                                                                                                                               Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry Corespondence regarding second communication/workproduct made in
71   LW565-66         email   12/16/19   David Strolle     Larry Wright      Wright                             loan modification              anticipation of litigation
                                                                                                                                               Confidential Attorney-client
                                                                             David Strolle, Tracy George, Larry Corespondence regarding second communication/workproduct made in
72   LW567-69         email   12/1819    David Strolle     Larry Wright      Wright                             loan modification              anticipation of litigation
                                                           Derick
                                                           Rodgers,          Ricardo Cedillo, Derick Rodgers,   Communication concerning        Workproduct made in anticipation of
73   LW570-72         email   6/26/19    Ricardo Cedillo   David Strolle     David Strolle, Tracy George        litigation and representation   litigation
